Citation Nr: 1527322	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to October 1995 and from October 2001 to April 2002 with the United States Coast Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Also at that time, a claim for service connection for left arm laceration with scar was granted and assigned an initial noncompensable rating.  The Veteran perfected an appeal of the initial rating assigned for that disability, and specifically stated that his left arm disability should be assigned a 10 percent rating.  Thereafter, an October 2010 rating decision granted a higher initial 10 percent disability rating for the left arm disability.  Consistent with the Veteran's request, that is a full grant of the benefit sought as to that matter and it is no longer on appeal.  

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.   During the hearing, additional evidence along with a waiver of initial RO consideration was submitted by the Veteran.  


FINDINGS OF FACT

The Veteran does not have a hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2007 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

An August 2010 VA audiology examination report shows that the examiner reviewed the claims file.  The Veteran reported hearing loss.  The Veteran served as a cook during his first period of service and as a sea marshal during six months of active duty during his second period of service.  He worked as a cook/foreman of food services in a federal prison since 1995 with noise exposure when qualifying with weapons.  On audiometric testing, pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
5
35
35
LEFT
10
10
10
35
35

Speech discrimination scores on the Maryland CNC word list were 96 percent in the right ear and 100 percent in the left ear.  The examiner noted that the Veteran was shown to have pre-existing left ear hearing loss at the time of enlistment in 1987 and that hearing tests in service continued to show left ear hearing loss with right ear hearing levels within normal limits.  As noted in the current audiogram, the Veteran's bilateral hearing levels are considered to be within normal limits.  A consultation was recommended by ENT for asymmetric high-frequency hearing levels. 

An October 2010 VA otolaryngology consultation report shows that the Veteran was referred for evaluation of asymmetric hearing loss.  The Veteran had a positive family history of hearing problems in an older sister and mother.  The Veteran had served in the Coast Guard since 1988.  An August 2010 audiogram showed speech reception thresholds of 10 decibels on the right, 14 decibels on the left, with 96 percent discrimination scores on the right and 100 percent on the left.  The shape of the audiograms suggested a "congenital W" in the right ear.  He was involved in an auto accident with concussion in 1986 and had a ruptured left eardrum secondary to Q-tip trauma.  He had hearing problems as reported.  The examiner found a completely negative ENT examination except for normocephalic.  No further workup was indicated due to normal impedance audiometry and stapedius reflexes present in both ipsilateral and contralateral modes.  The Veteran had intermittent tinnitus.  He was not a candidate for hearing aids and was discharged from ENT.  

In this case, the August 2010 VA hearing audiogram chart does not show that the auditory threshold in either ear, in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, are 40 decibels or greater or that the auditory thresholds for at least three of those frequencies were 26 or greater.  The speech discrimination scores were above 94.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a current hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, the Veteran's hearing loss does not constitute a disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


